

115 HR 3829 IH: The Uniform Federal Grants for Resilient Infrastructure and Design Act of 2017
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3829IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2017Mr. Soto (for himself and Mr. Curbelo of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a program to provide grants to States, local governments, and electric utilities to
			 make electric infrastructure more resilient to hurricanes, tornadoes, and
			 other major weather-related events.
	
 1.Short titleThis Act may be cited as The Uniform Federal Grants for Resilient Infrastructure and Design Act of 2017 or TUFGRID Act of 2017. 2.Grant program (a)EstablishmentThe Secretary of Energy shall establish and carry out a program to provide grants to States, local governments, and electric utilities to make electric infrastructure more resilient to hurricanes, tornadoes, and other major weather-related events.
 (b)Use of grantsGrants provided pursuant to the program established under subsection (a) may be used to— (1)relocate electric distribution power lines and facilities from above ground to underground;
 (2)replace wooden electric distribution poles with metal, composite, or concrete electric distribution poles; or
 (3)any other use the Secretary considers appropriate to make electric infrastructure more resilient to hurricanes, tornadoes, and other major weather-related events.
 (c)PriorityIn providing grants under the program established under subsection (a), the Secretary shall give priority to States, local governments, and electric utilities that serve areas that are, as determined by the Secretary, historically prone to hurricanes, tornadoes, or other major weather-related events.
 (d)Federal shareThe Federal share of the costs of a project or activity carried out using a grant provided under the program established under subsection (a) may not exceed 50 percent.
			